Holmes, J.,
dissenting. The judgment of the court of appeals should be reversed. The intent of the General Assembly in enacting, and the public purpose served by the enactment of, the so-called “speedy trial” statute, R.C. 2945.71, was to bring a criminally accused person to trial within a reasonable time frame. As to the computation of time, the section provides that an incarcerated person must be brought to trial within ninety days from date of arrest. R.C. 2945.72(H) provides that the time within which an accused may be brought to trial may be extended for certain specific reasons set forth therein. One of such reasons contained in subsection (H) is:
“The period of any continuance granted on the accused’s own motion, and the period of any reasonable continuance granted other than upon the accused’s own motion.” (Emphasis added.)
It is clear that this court has stated that where a trial court has failed to set a trial date for one criminally accused prior to the running of the statutory time, a continuance thereafter will be held to be unreasonable. State v. Montgomery (1980), 61 Ohio St. 2d 78 [15 O.O.3d 119]; State v. Siler (1979), 57 Ohio St. 2d 1 [11 O.O.3d 1]; State v. Pudlock (1975), 44 Ohio St. 2d 104 [73 O.O.2d 357].
Conversely, this court has held that when the trial date is set within the statutory time set forth in R.C. 2945.71, and an entry, is made by the trial court prior to the running of that time, the continuance will be held to be reasonable where there are crowded docket conditions. State v. Lee (1976), 48 *10Ohio St. 2d 208 [2 O.O.3d 392]; see, also, Aurora v. Patrick (1980), 61 Ohio St. 2d 107 [15 O.O.3d 150] (continuance proper for legal holiday).
The facts of the instant case should reasonably bring this court to the same conclusion as did the latter group of cases in that, unlike the facts in Siler, Pudlock and Montgomery, the record here affirmatively demonstrates that the defendant’s case was set for trial within the time limitation of the statute and, equally important, this record contains sufficient evidence to demonstrate both the necessity and reasonableness of the continuance. The record specifically shows that the trial judge became aware on the date originally set for trial that he would still be engaged in a criminal trial which had been commenced a number of days earlier. Such information was conveyed to counsel for the defendant on the date set for trial, and counsel was at such time given a scheduling conference date.
Thus, the instant case is clearly not one involving any attempt or ploy by either the prosecution or the trial court to undercut the provisions of the “speedy trial” statute, or the legislative intent behind such law. The mere mechanical failure of the trial court to record its continuance prior to the expiration of the statutory time limits should not invalidate such good faith continuance which was, in my view, within the spirit and intent of the statute.
The invalidation of the sua sponte continuance in this case by the court of appeals and the majority of this court, merely because such entry was not recorded until after the expiration of the ninety-day period constitutes a disregard for the recognized principle that R.C. 2945.72 was enacted by the General Assembly because strict time limits for trials could not be imposed in all instances. The unreasonably strict interpretation of this section of law as evidenced by the opinion of the majority unfortunately allows a convicted criminal to again roam the streets and offer a potential threat to society. Such a determination renders the speedy trial law a sword against, rather than a shield for, the best societal interest.
Therefore, I would reverse the court of appeals.
Locher and C. Brown, JJ., concur in the foregoing dissenting opinion.